DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment submitted on November 16, 2021 has been entered in the above-identified application. Claims 1-14 are canceled. Claims 15-27 are pending and are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2003/0213533 A1).  
Sako et al. disclose a metal treating composition (equivalent to the humic acid-based coating suspension of the claimed invention) that can provide metal surfaces with superior corrosion resistance, alkali resistance, and fingerprint resistance. The metal surface treatment composition comprises (A) a component of resin molecules that conform to the disclosed general formula (I), (B) a component selected from the group consisting of vanadium compounds, (C) a component selected from the group consisting of compounds that contain at least one metal selected from the group consisting of zirconium, titanium, molybdenum, tungsten, manganese, and cerium (equivalent to the anti-corrosive pigment or sacrificial metal of the claimed invention). It is independently preferred, in order to further heighten the corrosion resistance, fingerprint resistance and workability, that the metal surface treatment composition of the present invention additionally comprise a component (D) that is selected from the group consisting of organic polymers that have a weight average molecular weight that is from 1,000 to 1,000,000; and are dispersed or dissolved in the metal treatment composition. Furthermore, in order to further facilitate the formation of a uniform coating film by improving the stability, it is independently preferred that the metal surface treatment composition of the present invention additionally comprise an additional component (E) selected from the group consisting of water-soluble organic compounds that are not part of any of components (A) through (D) and contain in each molecule at least one moiety selected from the group consisting of hydroxy moieties, carbonyl moieties, carboxyl moieties, phosphoric acid moieties, phosphonic acid moieties, primary, secondary, and tertiary amino moieties, and amido moieties. In the disclosure in paragraph 0074 states that the water-soluble organic compound component (E) may be humic acid (equivalent to the humic acid of the claimed invention). Such a water-soluble organic compounds of optional component (E) provides superior corrosion resistance imparting effect for a long period of time.  Furthermore, since the films formed with a treatment solution containing component (E) are more uniform, the level of corrosion resistance of a product according to the invention can also be increased. The water-soluble organic component (E) has an effect as long as its compound(s) have any of the aforementioned functional moieties; however, it is more desirable if the compound(s) have two or more such functional moieties per molecule. The component (D) is an organic polymer and be can be mixed with the treatment agent, can be dissolved in water or dispersed in the form of an emulsion or dispersion, optionally in the presence of an emulsifying agent; remain uniformly dissolved and/or dispersed and are stable in the treatment agent; and can be diluted with water. Examples of suitable organic polymers for optional component (D) include: acrylic resins, polyolefin type resins, urethane resins, polyether polyols, and epoxy resins (equivalent to the binder resin of the claimed invention). Various amounts of the respective components in the treatment agent can be used. It is effective to add a water-dispersible silica sol and/or a metal oxide sol such as an alumina sol or zirconia sol or the like, in order to improve the corrosion resistance of the coating film, and in order to adjust physical properties of the coating film such as the tensile strength, etc. When such a sol is added, its amount preferably is from 5 to 40, or more preferably from 10 to 30, parts by mass when combined with 100 parts by mass of the total of components (A) through (E). Furthermore, in the treatment agent, it is effective to include at least one wax and an organic crosslinking agents or inorganic crosslinking agents. Water is the preponderant solvent used in the surface treatment composition however, water-soluble organic solvents such as alcohols, ketones and CELLOSOLVE type solvents may be used if needed in combination with water in order to avoid cracking or other non-uniformities of the coating that develop during drying. In addition, surfactants, defoaming agents, leveling agents, anti-fungal/anti-mold agents and coloring agents, etc., may be added in amounts that have no adverse effect on the coating process and/or the performance of the coating film (See Abstract and paragraphs 0009, 0010, and 0050-0106). 
	Sako et al. does not specifically recite that the weight fraction of humic acid in the disclosed composition however they do teach that the humic acid provides superior corrosion resistance imparting effect for a long period of time and results in a film that is more uniform and thus increases the level of corrosion resistance. Accordingly, with regards to the concentration of humic acid, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787